i          i       i                                                                         i       i         i




                                   MEMORANDUM OPINION

                                           No. 04-09-00067-CV

                    IN RE JERRY R. CRANDALL AND ERLINDA V. SOTO


                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: February 11, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 2, 2009, relators filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relators’ petition for writ of mandamus and is of the

opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX . R. APP . P. 52.8(a).

                                                            PER CURIAM




        … This proceeding arises out of Cause No. 2008-CI-15946 pending in the 73rd Judicial District Court,
           1

Bexar County, Texas, the Honorable Andy Mireles presiding. However, the challenged order was signed by the
Honorable Larry Noll, presiding judge of the 408th Judicial District Court, Bexar County, Texas.